Title: [Diary entry: 28 September 1784]
From: Washington, George
To: 

28th. Remained at Colo. Hite’s all day to refresh myself and rest my Horses, having had a very fatieguing journey thro’ the Mountains, occasioned not more from the want of accomodation & the real necessaries of life than the showers of Rain which were continually falling & wetting the bushes—the passing of which, under these circumstances was very little better than swimming of rivulets. From Colo. Hite, Colo. Josh. Neville  & others, I understood that the navigation of the South Branch in its present State, is made use of from Fort pleasant to its Mouth—that the most difficult part in it, and that would not take £100 to remove the obstruction (it being only a single rift of rocks across in one place) is 2 Miles below the old Fort. That this [distance to the mouth of the river], as the road goes, is 40 Miles; by water more and that, from any thing they knew, or believe to the contrary, it might at this moment be used 50 Miles higher, if any benefits were to result from it. 